         Case 1:18-cv-00640-PLF Document 42 Filed 01/03/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

Civil Action No. 18-640 (PLF)

STUDENT LOAN SERVICING ALLIANCE,

       Plaintiff,

v.

STEPHEN C. TAYLOR;
CHARLES A. BURT; and
DISTRICT OF COLUMBIA.

       Defendants.


                                NOTICE OF CROSS-APPEAL


       Pursuant to Rule 4(a)(3) of the Federal Rules of Appellate Procedure, Plaintiff Student

Loan Servicing Alliance (“SLSA”), by and through its undersigned counsel, gives notice that it

hereby appeals to the United States Court of Appeals for the District of Columbia Circuit from

the final Order of this Court on November 21, 2018 (ECF No. 38) (1) granting Defendants’

alternative motion for summary judgment on Claim One as it relates to Commercial FFELP

loans; (2) denying SLSA’s motion for summary judgment on Claim One as it relates to

Commercial FFELP loans; and (3) declaring that federal law does not preempt D.C. Law 21-214

and the Final Rules as applied to the servicing of Commercial FFELP loans.
             Case 1:18-cv-00640-PLF Document 42 Filed 01/03/19 Page 2 of 2




           Respectfully submitted this 3rd day of January 2019.


                                                     BROWNSTEIN HYATT FARBER SCHRECK, LLP

                                                     By:    s/ Christopher O. Murray
                                                            Richard B. Benenson
                                                            Christopher O. Murray
                                                            David B. Meschke
                                                            410 17th Street, Suite 2200
                                                            Denver, CO 80202
                                                            Telephone: 303.223.1100
                                                            Fax: 303.223.1111
                                                            Email: rbenenson@bhfs.com
                                                                    cmurray@bhfs.com
                                                                    dmeschke@bhfs.com


                                                     Counsel for Plaintiff




18366828
